 Case 3:19-cv-02466-M-BH Document 64 Filed 04/12/21                  Page 1 of 1 PageID 551



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

DUPREE A. MITCHELL, et al.,                      )
                                                 )
               Plaintiffs,                       )
vs.                                              )   No. 3:19-CV-2466-M-BH
                                                 )
DALLAS COUNTY JAIL,                              )
                                                 )
               Defendants.                       )   Referred to U.S. Magistrate Judge

              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing all relevant matters of record in this case, including the Findings, Conclu-

sions, and Recommendation of the United States Magistrate Judge for plain error, I am of the

opinion that the Findings and Conclusions of the Magistrate Judge are correct and they are accepted

as the Findings and Conclusions of the Court.

       For the reasons stated in the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge, the motion to alter or amend the judgment, filed March 17, 2021 (doc. 56),

is DENIED.

       SIGNED this 12th day of April, 2021.



                                             _________________________________
                                             BARBARA M. G. LYNN
                                             CHIEF JUDGE
